                                Case 5:19-cv-00877-MWF-SHK Document 38 Filed 07/07/20 Page 1 of 14 Page ID #:469



                                     1 Marcos D. Sasso
                                       sassom@ballardspahr.com
                                     2 BALLARD SPAHR LLP
                                       2029 Century Park East, Suite 800
                                     3 Los Angeles, CA 90067-2909
                                       Telephone: 424.204.4400
                                     4 Facsimile: 424.204.4350
                                     5 Attorneys for BRIDGECREST CREDIT
                                       COMPANY
                                     6
                                     7
                                     8                          UNITED STATES DISTRICT COURT
                                     9                         CENTRAL DISTRICT OF CALIFORNIA
                                    10 ANTHOLINE FERNANDEZ and                 Case No. 5:19-CV-00877 MWF
                                       RONALD FERNANDEZ, on behalf of          (SHKx)
                                    11 themselves and members of the general
2029 Century Park East, Suite 800




                                       public,                                 STIPULATED
  Los Angeles, CA 90067-2909




                                    12                                         PROTECTIVE ORDER
    Telephone: 424.204.4400




                                                                Plaintiff,
       Ballard Spahr LLP




                                    13
                                              v.
                                    14
                                       BRIDGECREST CREDIT COMPANY,
                                    15 LLC, an Arizona limited liability
                                       company; and DOES 1 through 25,
                                    16 inclusive,
                                    17                            Defendant.
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                         DMEAST #41570537 v1
                                Case 5:19-cv-00877-MWF-SHK Document 38 Filed 07/07/20 Page 2 of 14 Page ID #:470



                                     1
                                     2      1.      A. PURPOSES AND LIMITATIONS

                                     3           As the parties have represented that discovery in this action is likely to involve
                                     4 production of confidential, proprietary, or private information for which special
                                     5 protection from public disclosure and from use for any purpose other than prosecuting
                                     6 this litigation may be warranted, the Court enters the following Protective Order. This
                                     7 Order does not confer blanket protections on all disclosures or responses to discovery.
                                     8 The protection it affords from public disclosure and use extends only to the limited
                                     9 information or items that are entitled to confidential treatment under the applicable
                                    10 legal principles. Further, as set forth in Section 12.3, below, this Protective Order
                                    11 does not entitle the parties to file confidential information under seal. Rather, when
2029 Century Park East, Suite 800




                                    12 the parties seek permission from the court to file material under seal, the parties must
  Los Angeles, CA 90067-2909
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                    13 comply with Civil Local Rule 79-5 and with any pertinent order of the assigned
                                    14 District Judge and Magistrate Judge.
                                    15           B. GOOD CAUSE STATEMENT
                                    16           In light of the nature of the claims and allegations in this case and the parties’
                                    17 representations that discovery in this case will involve the production of confidential
                                    18 records, and in order to expedite the flow of information, to facilitate the prompt
                                    19 resolution of disputes over confidentiality of discovery materials, to adequately
                                    20 protect information the parties are entitled to keep confidential, to ensure that the
                                    21 parties are permitted reasonable necessary uses of such material in connection with
                                    22 this action, to address their handling of such material at the end of the litigation, and
                                    23 to serve the ends of justice, a protective order for such information is justified in this
                                    24 matter. The parties shall not designate any information/documents as confidential
                                    25 without a good faith belief that such information/documents have been maintained in
                                    26 a confidential, non-public manner, and that there is good cause or a compelling reason
                                    27 why it should not be part of the public record of this case. Nothing in the Stipulation
                                    28 precludes a Party from seeking additional protections, including “HIGHLY

                                                                                     1
                                Case 5:19-cv-00877-MWF-SHK Document 38 Filed 07/07/20 Page 3 of 14 Page ID #:471



                                     1 CONFIDENTIAL” and/or “ATTORNEYS’ EYES ONLY”, upon application or
                                     2 motion to the Court.
                                     3   2.     DEFINITIONS
                                     4         2.1   Action: 5:19-CV-00877 MWF (SHKx)
                                     5         2.2   Challenging Party: a Party or Non-Party that challenges the designation
                                     6 of information or items under this Order.
                                     7         2.3   “CONFIDENTIAL” Information or Items: information (regardless of
                                     8 how it is generated, stored or maintained) or tangible things that qualify for protection
                                     9 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
                                    10 Cause Statement.
                                    11         2.4   Counsel: Outside Counsel of Record and House Counsel (as well as their
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12 support staff).
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                    13         2.5   Designating Party: a Party or Non-Party that designates information or
                                    14 items that it produces in disclosures or in responses to discovery as
                                    15 “CONFIDENTIAL.”
                                    16         2.6   Disclosure or Discovery Material: all items or information, regardless of
                                    17 the medium or manner in which it is generated, stored, or maintained (including,
                                    18 among other things, testimony, transcripts, and tangible things), that are produced or
                                    19 generated in disclosures or responses to discovery in this matter.
                                    20         2.7   Expert: a person with specialized knowledge or experience in a matter
                                    21 pertinent to the litigation who has been retained by a Party or its counsel to serve as
                                    22 an expert witness or as a consultant in this Action.
                                    23         2.8   House Counsel: attorneys who are employees of a party to this Action.
                                    24 House Counsel does not include Outside Counsel of Record or any other outside
                                    25 counsel.
                                    26         2.9   Non-Party: any natural person, partnership, corporation, association, or
                                    27 other legal entity not named as a Party to this action.
                                    28

                                                                                   2
                                Case 5:19-cv-00877-MWF-SHK Document 38 Filed 07/07/20 Page 4 of 14 Page ID #:472



                                     1         2.10 Outside Counsel of Record: attorneys who are not employees of a party
                                     2 to this Action but are retained to represent or advise a party to this Action and have
                                     3 appeared in this Action on behalf of that party or are affiliated with a law firm which
                                     4 has appeared on behalf of that party, and includes support staff.
                                     5         2.11 Party: any party to this Action, including all of its officers, directors,
                                     6 employees, consultants, retained experts, and Outside Counsel of Record (and their
                                     7 support staffs).
                                     8         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                                     9 Discovery Material in this Action.
                                    10         2.13 Professional Vendors: persons or entities that provide litigation support
                                    11 services (e.g., photocopying, videotaping, translating, preparing exhibits or
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12 demonstrations, and organizing, storing, or retrieving data in any form or medium)
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                    13 and their employees and subcontractors.
                                    14         2.14 Protected Material: any Disclosure or Discovery Material that is
                                    15 designated as “CONFIDENTIAL.”
                                    16         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
                                    17 from a Producing Party.
                                    18    3.    SCOPE
                                    19         The protections conferred by this Stipulation and Order cover not only
                                    20 Protected Material (as defined above), but also (1) any information copied or extracted
                                    21 from Protected Material; (2) all copies, excerpts, summaries, or compilations of
                                    22 Protected Material; and (3) any testimony, conversations, or presentations by Parties
                                    23 or their Counsel that might reveal Protected Material. However, the protections
                                    24 conferred by this Stipulation and Order do not cover the following information:
                                    25 (a) any information that is in the public domain at the time of disclosure to a Receiving
                                    26 Party or becomes part of the public domain after its disclosure to a Receiving Party
                                    27 as a result of publication not involving a violation of this Order, including becoming
                                    28 part of the public record through trial or otherwise; and (b) any information known to

                                                                                   3
                                Case 5:19-cv-00877-MWF-SHK Document 38 Filed 07/07/20 Page 5 of 14 Page ID #:473



                                     1 the Receiving Party prior to the disclosure or obtained by the Receiving Party after
                                     2 the disclosure from a source who obtained the information lawfully and under no
                                     3 obligation of confidentiality to the Designating Party.
                                     4         Any use of Protected Material during a court hearing or at trial shall be
                                     5 governed by the separate agreement and/or order(s) of the trial judge. This Order
                                     6 does not govern the use of Protected Material during a hearing or at trial.
                                     7    4.    DURATION
                                     8         Even after final disposition of this litigation, the confidentiality obligations
                                     9 imposed by this Order shall remain in effect until a Designating Party agrees
                                    10 otherwise in writing or a court order otherwise directs. Final disposition shall be
                                    11 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12 or without prejudice; and (2) final judgment herein after the completion and
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                    13 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                                    14 including the time limits for filing any motions or applications for extension of time
                                    15 pursuant to applicable law.
                                    16    5.     DESIGNATING PROTECTED MATERIAL
                                    17         5.1   Exercise of Restraint and Care in Designating Material for Protection.
                                    18 Each Party or Non-Party that designates information or items for protection under this
                                    19 Order must take care to limit any such designation to specific material that qualifies
                                    20 under the appropriate standards. The Designating Party must designate for protection
                                    21 only those parts of material, documents, items, or oral or written communications that
                                    22 qualify so that other portions of the material, documents, items, or communications
                                    23 for which protection is not warranted are not swept unjustifiably within the ambit of
                                    24 this Order.
                                    25         Mass, indiscriminate, or routinized designations are prohibited. Designations
                                    26 that are shown to be clearly unjustified or that have been made for an improper
                                    27 purpose (e.g., to unnecessarily encumber the case development process or to impose
                                    28 unnecessary expenses and burdens on other parties) may expose the Designating Party

                                                                                   4
                                Case 5:19-cv-00877-MWF-SHK Document 38 Filed 07/07/20 Page 6 of 14 Page ID #:474



                                     1 to sanctions.
                                     2         If it comes to a Designating Party’s attention that information or items that it
                                     3 designated for protection do not qualify for protection, that Designating Party must
                                     4 promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                     5         5.2         Manner and Timing of Designations. Except as otherwise provided in
                                     6 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                                     7 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                                     8 under this Order must be clearly so designated before the material is disclosed or
                                     9 produced.
                                    10         Designation in conformity with this Order requires:
                                    11               (a)     for information in documentary form (e.g., paper or electronic
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12 documents, but excluding transcripts of depositions), that the Producing Party affix at
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                    13 a minimum, the legend “CONFIDENTIAL” to each page that contains protected
                                    14 material. If only a portion or portions of the material on a page qualifies for protection,
                                    15 the Producing Party also must clearly identify the protected portion(s) (e.g., by
                                    16 making appropriate markings in the margins).
                                    17         A Party or Non-Party that makes original documents available for inspection
                                    18 need not designate them for protection until after the inspecting Party has indicated
                                    19 which documents it would like copied and produced. During the inspection and before
                                    20 the designation, all of the material made available for inspection shall be deemed
                                    21 “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
                                    22 copied and produced, the Producing Party must determine which documents, or
                                    23 portions thereof, qualify for protection under this Order. Then, before producing the
                                    24 specified documents, the Producing Party must affix the “CONFIDENTIAL” legend
                                    25 to each page that contains Protected Material. If only a portion or portions of the
                                    26 material on a page qualifies for protection, the Producing Party also must clearly
                                    27 identify the protected portion(s) (e.g., by making appropriate markings in the
                                    28 margins).

                                                                                     5
                                Case 5:19-cv-00877-MWF-SHK Document 38 Filed 07/07/20 Page 7 of 14 Page ID #:475



                                     1               (b)      for testimony given in depositions that the Designating Party identify
                                     2 the Disclosure or Discovery Material on the record, before the close of the deposition
                                     3 all protected testimony.
                                     4               (c)      for information produced in some form other than documentary and
                                     5 for any other tangible items, that the Producing Party affix in a prominent place on
                                     6 the exterior of the container or containers in which the information is stored the legend
                                     7 “CONFIDENTIAL.” If only a portion or portions of the information warrants
                                     8 protection, the Producing Party, to the extent practicable, shall identify the protected
                                     9 portion(s).
                                    10         5.3         Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                    11 failure to designate qualified information or items does not, standing alone, waive the
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12 Designating Party’s right to secure protection under this Order for such material.
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                    13 Upon timely correction of a designation, the Receiving Party must make reasonable
                                    14 efforts to assure that the material is treated in accordance with the provisions of this
                                    15 Order.
                                    16   6.          CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                    17         6.1         Timing of Challenges. Any Party or Non-Party may challenge
                                    18 a designation of confidentiality at any time that is consistent with the Court’s
                                    19 Scheduling Order.
                                    20         6.2         Meet and Confer. The Challenging Party shall initiate the dispute
                                    21 resolution process under Local Rules 37.1 et seq.
                                    22         6.3         The burden of persuasion in any such challenge proceeding shall be on
                                    23 the Designating Party. Frivolous challenges, and those made for an improper
                                    24 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                                    25 parties) may expose the Challenging Party to sanctions. Unless the Designating
                                    26 Party has waived or withdrawn the confidentiality designation, all parties shall
                                    27 continue to afford the material in question the level of protection to which it is
                                    28

                                                                                        6
                                Case 5:19-cv-00877-MWF-SHK Document 38 Filed 07/07/20 Page 8 of 14 Page ID #:476



                                     1 entitled under the Producing Party’s designation until the Court rules on the
                                     2 challenge.
                                     3    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                                     4        7.1         Basic Principles. A Receiving Party may use Protected Material that is
                                     5 disclosed or produced by another Party or by a Non-Party in connection with this
                                     6 Action only for prosecuting, defending, or attempting to settle this Action. Such
                                     7 Protected Material may be disclosed only to the categories of persons and under the
                                     8 conditions described in this Order. When the Action has been terminated, a Receiving
                                     9 Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
                                    10        Protected Material must be stored and maintained by a Receiving Party at a
                                    11 location and in a secure manner that ensures that access is limited to the persons
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12 authorized under this Order.
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                    13        7.2         Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                    14 otherwise ordered by the court or permitted in writing by the Designating Party, a
                                    15 Receiving          Party   may     disclose    any       information   or   item   designated
                                    16 “CONFIDENTIAL” only to:
                                    17              (a)      the Receiving Party’s Outside Counsel of Record in this Action, as
                                    18 well as employees of said Outside Counsel of Record to whom it is reasonably
                                    19 necessary to disclose the information for this Action;
                                    20              (b)      the officers, directors, and employees (including House Counsel) of
                                    21 the Receiving Party to whom disclosure is reasonably necessary for this Action;
                                    22              (c)      Experts (as defined in this Order) of the Receiving Party to whom
                                    23 disclosure is reasonably necessary for this Action and who have signed the
                                    24 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                    25              (d)      the court and its personnel;
                                    26              (e)      court reporters and their staff;
                                    27
                                    28

                                                                                        7
                                Case 5:19-cv-00877-MWF-SHK Document 38 Filed 07/07/20 Page 9 of 14 Page ID #:477



                                     1            (f)    professional jury or trial consultants, mock jurors, and Professional
                                     2 Vendors to whom disclosure is reasonably necessary for this Action and who have
                                     3 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                     4            (g)    the author or recipient of a document containing the information or a
                                     5 custodian or other person who otherwise possessed or knew the information;
                                     6            (h)    during their depositions, witnesses ,and attorneys for witnesses, in the
                                     7 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
                                     8 requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
                                     9 not be permitted to keep any confidential information unless they sign the
                                    10 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                                    11 agreed by the Designating Party or ordered by the court. Pages of transcribed
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12 deposition testimony or exhibits to depositions that reveal Protected Material may be
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                    13 separately bound by the court reporter and may not be disclosed to anyone except as
                                    14 permitted under this Stipulated Protective Order; and
                                    15            (i)    any mediator or settlement officer, and their supporting personnel,
                                    16 mutually agreed upon by any of the parties engaged in settlement discussions.
                                    17     8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED
                                       PRODUCED IN OTHER LITIGATION
                                    18
                                              If a Party is served with a subpoena or a court order issued in other litigation
                                    19
                                       that compels disclosure of any information or items designated in this Action as
                                    20
                                       “CONFIDENTIAL,” that Party must:
                                    21
                                                  (a) promptly notify in writing the Designating Party. Such notification
                                    22
                                       shall include a copy of the subpoena or court order;
                                    23
                                                  (b) promptly notify in writing the party who caused the subpoena or order
                                    24
                                       to issue in the other litigation that some or all of the material covered by the subpoena
                                    25
                                       or order is subject to this Protective Order. Such notification shall include a copy of
                                    26
                                       this Stipulated Protective Order; and
                                    27
                                    28

                                                                                   8
                            Case 5:19-cv-00877-MWF-SHK Document 38 Filed 07/07/20 Page 10 of 14 Page ID #:478



                                     1            (c)   cooperate with respect to all reasonable procedures sought to be
                                     2 pursued by the Designating Party whose Protected Material may be affected.
                                     3        If the Designating Party timely seeks a protective order, the Party served with
                                     4 the subpoena or court order shall not produce any information designated in this action
                                     5 as “CONFIDENTIAL” before a determination by the court from which the subpoena
                                     6 or order issued, unless the Party has obtained the Designating Party’s permission or
                                     7 unless ordered by the law or court order. The Designating Party shall bear the burden
                                     8 and expense of seeking protection in that court of its confidential material and nothing
                                     9 in these provisions should be construed as authorizing or encouraging a Receiving
                                    10 Party in this Action to disobey a lawful directive from another court.
                                    11    9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                       PRODUCED IN THIS LITIGATION
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12
    Telephone: 424.204.4400




                                                 (a) The terms of this Order are applicable to information produced by a
       Ballard Spahr LLP




                                    13
                                       Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
                                    14
                                       produced by Non-Parties in connection with this litigation is protected by the
                                    15
                                       remedies and relief provided by this Order. Nothing in these provisions should be
                                    16
                                       construed as prohibiting a Non-Party from seeking additional protections.
                                    17
                                                 (b) In the event that a Party is required, by a valid discovery request, to
                                    18
                                       produce a Non-Party’s confidential information in its possession, and the Party is
                                    19
                                       subject to an agreement with the Non-Party not to produce the Non-Party’s
                                    20
                                       confidential information, then the Party shall:
                                    21
                                                        (1) promptly notify in writing the Requesting Party and the Non-
                                    22
                                       Party that some or all of the information requested is subject to a confidentiality
                                    23
                                       agreement with a Non-Party;
                                    24
                                                        (2) promptly provide the Non-Party with a copy of the Stipulated
                                    25
                                       Protective Order in this Action, the relevant discovery request(s), and a reasonably
                                    26
                                       specific description of the information requested; and
                                    27
                                    28

                                                                                   9
                            Case 5:19-cv-00877-MWF-SHK Document 38 Filed 07/07/20 Page 11 of 14 Page ID #:479



                                     1                  (3)    make the information requested available for inspection by the
                                     2 Non-Party, if requested.
                                     3            (c)   If the Non-Party fails to seek a protective order from this court within
                                     4 14 days of receiving the notice and accompanying information, the Receiving Party
                                     5 may produce the Non-Party’s confidential information responsive to the discovery
                                     6 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
                                     7 not produce any information in its possession or control that is subject to the
                                     8 confidentiality agreement with the Non-Party before a determination by the court.
                                     9 Absent a court order to the contrary, the Non-Party shall bear the burden and expense
                                    10 of seeking protection in this court of its Protected Material.
                                    11     10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
2029 Century Park East, Suite 800




                                               If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  Los Angeles, CA 90067-2909




                                    12
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                    13 Protected Material to any person or in any circumstance not authorized under this
                                    14 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                                    15 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                                    16 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                                    17 persons to whom unauthorized disclosures were made of all the terms of this Order,
                                    18 and (d) request such person or persons to execute the “Acknowledgment and
                                    19 Agreement to Be Bound” that is attached hereto as Exhibit A.
                                    20   11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                       PROTECTED MATERIAL
                                    21
                                    22      When a Producing Party gives notice to Receiving Parties that certain

                                    23 inadvertently produced material is subject to a claim of privilege or other protection,
                                    24 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                    25 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                                    26 may be established in an e-discovery order that provides for production without prior
                                    27 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                                    28 parties reach an agreement on the effect of disclosure of a communication or

                                                                                  10
                            Case 5:19-cv-00877-MWF-SHK Document 38 Filed 07/07/20 Page 12 of 14 Page ID #:480



                                     1 information covered by the attorney-client privilege or work product protection, the
                                     2 parties may incorporate their agreement into this Protective Order.
                                     3    12. MISCELLANEOUS
                                     4         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                     5 person to seek its modification by the Court in the future.
                                     6         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                     7 Protective Order no Party waives any right it otherwise would have to object to
                                     8 disclosing or producing any information or item on any ground not addressed in this
                                     9 Stipulated Protective Order. Similarly, no Party waives any right to object on any
                                    10 ground to use in evidence of any of the material covered by this Protective Order.
                                    11         12.3 Filing Protected Material. A Party that seeks to file under seal any
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                    13 only be filed under seal pursuant to a court order authorizing the sealing of the specific
                                    14 Protected Material at issue. If a Party's request to file Protected Material under seal is
                                    15 denied by the court, then the Receiving Party may file the information in the public
                                    16 record unless otherwise instructed by the court.
                                    17    13. FINAL DISPOSITION
                                    18         After the final disposition of this Action, as defined in paragraph 4, within 60
                                    19 days of a written request by the Designating Party, each Receiving Party must return
                                    20 all Protected Material to the Producing Party or destroy such material. As used in this
                                    21 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                                    22 summaries, and any other format reproducing or capturing any of the Protected
                                    23 Material. Whether the Protected Material is returned or destroyed, the Receiving Party
                                    24 must submit a written certification to the Producing Party (and, if not the same person
                                    25 or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
                                    26 category, where appropriate) all the Protected Material that was returned or destroyed
                                    27 and (2) affirms that the Receiving Party has not retained any copies, abstracts,
                                    28 compilations, summaries or any other format reproducing or capturing any of the

                                                                                   11
                            Case 5:19-cv-00877-MWF-SHK Document 38 Filed 07/07/20 Page 13 of 14 Page ID #:481



                                     1 Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
                                     2 archival copy of all pleadings, motion papers, trial, deposition, and hearing
                                     3 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
                                     4 reports, attorney work product, and consultant and expert work product, even if such
                                     5 materials contain Protected Material. Any such archival copies that contain or
                                     6 constitute Protected Material remain subject to this Protective Order as set forth in
                                     7 Section 4 (DURATION).
                                     8         Any violation of this Order may be punished by any and all appropriate
                                     9 measures including, without limitation, contempt proceedings and/or monetary
                                    10 sanctions.
                                    11 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12 DATED: July 7, 2020
    Telephone: 424.204.4400




                                                                                   /s/ Marcos D. Sasso
       Ballard Spahr LLP




                                    13                                             Marcos D. Sasso
                                    14                                             Attorneys for Defendant, Bridgecrest
                                                                                   Credit Company
                                    15
                                    16 DATED: July 7, 2020
                                    17                                             /s/ Brandon A. Block
                                    18                                             Brandon A. Block

                                    19                                             Attorneys for Plaintiffs, Antholine
                                    20                                             Fernandez and Ronald Fernandez

                                    21
                                    22 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                    23
                                    24 DATED: July 7, 2020
                                    25
                                    26
                                    27
                                         United States Magistrate Judge
                                    28

                                                                                12
                            Case 5:19-cv-00877-MWF-SHK Document 38 Filed 07/07/20 Page 14 of 14 Page ID #:482



                                     1                                      EXHIBIT A
                                     2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                     3 I, [print or type full name], of [print or type full address], declare under penalty
                                     4 of perjury that I have read in its entirety and understand the Stipulated Protective
                                     5 Order that was issued by the United States District Court for the Central District of
                                     6 California on [date] in the case of Case No. 5:19-CV-00877 MWF (SHKx). I agree
                                     7 to comply with and to be bound by all the terms of this Stipulated Protective Order
                                     8 and I understand and acknowledge that failure to so comply could expose me to
                                     9 sanctions and punishment in the nature of contempt. I solemnly promise that I will
                                    10 not disclose in any manner any information or item that is subject to this Stipulated
                                    11 Protective Order to any person or entity except in strict compliance with the
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12 provisions of this Order. I further agree to submit to the jurisdiction of the United
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                    13 States District Court for the Central District of California for the purpose of
                                    14 enforcing the terms of this Stipulated Protective Order, even if such enforcement
                                    15 proceedings occur after termination of this action. I hereby appoint      [print   or
                                    16 type full name] of [print or type full address and telephone number] as my
                                    17 California agent for service of process in connection with this action or any
                                    18 proceedings related to enforcement of this Stipulated Protective Order.
                                    19 Date: ______________________________________
                                    20 City and State where sworn and signed: ________________________________
                                    21
                                    22 Printed name:
                                    23
                                    24 Signature:
                                    25
                                    26
                                    27
                                    28

                                                                                 13
